--------------------------------------------------------------------------------

Exhibit 10.1
 
THREE-YEAR PERFORMANCE STOCK UNIT AWARD AGREEMENT


Name of Grantee:
   
Grant Date:
     
Number of Shares of Performance Stock Units:
 



This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of performance stock units to the
above-referenced “Grantee” as of the “Grant Date” hereof pursuant to the Compass
Minerals International, Inc. 2005 Incentive Award Plan, as amended from time to
time (the “Plan”). By accepting the Award, Grantee agrees to be bound in
accordance with the provisions of the Plan, the terms and conditions of which
are hereby incorporated in this Agreement by reference. Capitalized terms not
defined herein shall have the same meaning as used in the Plan, as amended from
time to time, unless otherwise superseded by any other agreement between the
Company and Grantee.


1.           Performance Stock Units Awarded.  Grantee is hereby awarded the
number of common stock units (the “Performance Stock Units”) first set forth
above, subject to the other terms and conditions of this Agreement and the
Plan.  Each unit represents the right to receive one share of the Company’s
Stock.  The Performance Stock Units shall be divided into three approximately
equal tranches (rounded to the near whole unit) and shall be subject to the
Performance Criteria set forth in Exhibit A attached hereto.


2.           Vesting Period.  The Performance Stock Units shall be subject to a
three-year  vesting period beginning on the Grant Date and ending on the third
anniversary of such Grant Date (the "Vesting Period").


3.           Payment.  Except as provided in paragraph 5, within 30 days
following the conclusion of the Vesting Period, Grantee shall receive a number
of shares of Stock equal to the number of Performance Stock Units with respect
to which the Performance Criteria have been satisfied.  Any non-vested
Performance Stock Units will be forfeited by Grantee and no benefits will be
payable under this Agreement with respect to such non-vested Performance Stock
Units.


4.           Termination Prior to the End of the Vesting Period.


(a)           Except as provided below, if Grantee terminates employment with
the Company and its Subsidiaries prior to the last day of the Vesting Period,
then the Performance Stock Units subject to this Agreement shall be forfeited as
of such termination of employment and no benefits will be payable under this
Agreement.  Notwithstanding the foregoing, if Grantee terminates employment with
the Company and its Subsidiaries prior to the last day of the Vesting Period due
to death or Disability, then the Performance Stock Units subject to this
Agreement shall not be forfeited due to Grantee's termination of employment
prior to the last day of the Vesting Period.


(b)           The term “Disability” means Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to last for a continuous period of not
less than twelve (12) months; or is, by reason of a medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Payment Following Change of Control.  Notwithstanding any provision
in this Agreement to the contrary, in the event of a Change of Control, Grantee
shall receive within 30 days following such Change of Control a number of shares
of Stock equal to (i) the aggregate number of Performance Stock Units subject to
this Agreement (increased, if applicable, for performance in excess of 100% of
target for any Performance Period ending on or before the Change of Control)
minus (ii) the number of Performance Stock Units, if any, forfeited prior to
such Change of Control.


6.           Voting and Dividend Rights. Grantee shall have no voting rights
with respect to the Performance Stock Units awarded hereunder. Pursuant to
Section 8.4 of the Plan and subject to Exhibit A, Grantee shall be entitled to
receive Dividend Equivalents based upon the number of Performance Stock Units
earned by Grantee.  Such Dividend Equivalents shall be paid no later than March
15 of the year following the year with respect to which such Dividend
Equivalents relate and shall be equal to one hundred percent (100%) of the value
of the cash dividend (or other property being distributed) per share being paid
on the Company’s Stock times the number of Performance Stock Units earned by
Grantee as of the most recent record date preceding the payment date of such
Dividend Equivalents. Dividend Equivalents shall be paid in cash, shares of the
Company’s Stock, or such other property as may be distributed to the Company’s
stockholders. Notwithstanding the foregoing, if Grantee terminates employment
with the Company and its Subsidiaries prior to the last day of the Vesting
Period (other than due to death or Disability), then Grantee shall not be
entitled to Dividend Equivalents unless Grantee is employed on the payment date
for such Dividend Equivalents.


7.           Permitted Transfers.  The rights under this Agreement may not be
assigned, transferred or otherwise disposed of except by will or the laws of
descent and distribution and may be exercised during the lifetime of Grantee
only by Grantee.  Upon any attempt to assign, transfer or otherwise dispose of
this Agreement, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this
Agreement and the rights and privileges conferred hereby immediately will become
null and void.


8.           Unfunded Obligation.  This Agreement is designed and shall be
administered at all times as an unfunded arrangement and Grantee shall be
treated as an unsecured general creditor and shall have no beneficial ownership
of any assets of the Company.


9.           Taxes.  Grantee will be solely responsible for any federal, state
or other taxes imposed in connection with the granting of the Performance Stock
Units or the delivery of shares of Stock pursuant thereto, and Grantee
authorizes the Company or any Subsidiary to make any withholding for taxes which
the Company or any Subsidiary deems necessary or proper in connection
therewith.  Upon recognition of income by Grantee with respect to the Award
hereunder, the Company shall withhold taxes pursuant to the terms of the Plan.


10.         Changes in Circumstances.  It is expressly understood and agreed
that Grantee assumes all risks incident to any change hereafter in the
applicable laws or regulations or incident to any change in the value of the
Performance Stock Units or the shares of Stock issued pursuant thereto after the
date hereof.


11.         Conflict Between Plan and This Agreement.  In the event of a
conflict between this Agreement and the Plan, the provisions of the Plan shall
govern.
 
 
 

--------------------------------------------------------------------------------

 
 
12.         Notices.  All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:


If to the Company, to it at:


Compass Minerals International, Inc.
9900 West 109th Street
Overland Park KS 66210
Attn: Vice President Human Resources


If to Grantee, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.


13.         No Guarantee of Employment.  Nothing in this Agreement shall confer
upon Grantee any right to continue in the employ of the Company or any
Subsidiary or interfere in any way with the right of the Company or Subsidiary,
as the case may be, to sever Grantee’s employment or to increase or decrease
Grantee’s compensation at any time.


14.         Governing Law.  This Agreement shall be governed under the laws of
the State of Delaware without regard to the principles of conflicts of
laws.  Each party hereto submits to the exclusive jurisdiction of the United
States District Court for the District of Kansas (Kansas City, Kansas).  Each
party hereto irrevocably waives, to the fullest extent permitted by law, any
objections that either party may now or hereafter have to the aforesaid venue,
including without limitation any claim that any such proceeding brought in
either such court has been brought in an inconvenient forum, provided however,
this provision shall not limit the ability of either party to enforce the other
provisions of this paragraph.


15.         Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

16.         Enforcement.  In the event the Company or Grantee institutes
litigation to enforce or protect its rights under this Agreement or the Plan,
the party prevailing in any such litigation shall be paid by the non-prevailing
party, in addition to all other relief, all reasonable attorneys’ fees,
out-of-pocket costs and disbursements of such party relating to such litigation.
 
 
 

--------------------------------------------------------------------------------

 
 
17.         Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder


18.         Committee Authority.  The Committee will have the power and
discretion to interpret this Agreement and to adopt such rules for the
administration, interpretation and application of this Agreement as are
consistent with the Plan and this Agreement and to interpret or revoke any such
rules, including, but not limited to, the determination of whether or not the
Performance Criteria with respect to the Performance Stock Units have been
satisfied.  All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon Grantee, the Company
and all other interested persons.  No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to this Agreement.


19.         Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.


20.         Restrictive Covenant.  Notwithstanding any provision in this
Agreement to the contrary, the award hereunder is expressly conditioned upon
Grantee’s execution of a Restricted Covenant Agreement in the form designated by
the Company.  If Grantee fails or refuses to execute such Restricted Covenant
Agreement, this Agreement shall be null and void ab initio.


21.         Compliance with Section 409A.  To the extent applicable and
notwithstanding any provision in this Agreement to the contrary, this Agreement
shall be interpreted and administered in accordance with  Section 409A of the
Internal Revenue Code and regulations and other guidance issued thereunder.  For
purposes of determining whether any payment made pursuant to the Plan results in
a "deferral of compensation" within the meaning of Treasury Regulation
§1.409A-1(b), the Company shall maximize the exemptions described in such
section, as applicable.  Any reference to a “termination of employment” or
similar term or phrase shall be interpreted as a “separation from service”
within the meaning of Section 409A and the regulations issued thereunder.  If
any deferred compensation payment is payable upon separation from service and is
required to be delayed pursuant to Section 409A(a)(2)(B) because Grantee is a
“specified employee”, then payment of such amount shall be delayed for a period
of six months and paid in a lump sum on the first payroll payment date following
expiration of such six month period.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.


COMPASS MINERALS INTERNATIONAL, INC.
               
By:
     
Name:
 
Title: 
                   
GRANTEE
               

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PERFORMANCE CRITERIA FOR PERFORMANCE STOCK UNIT AWARD


All or a portion of the Performance Stock Units attributable to each tranche
will be forfeited at the end of the applicable Performance Period unless the
following Performance Criteria are satisfied:


Tranche
Number of
Performance
Stock Units
Performance
Period
 
Performance Criteria
 
1
[_______]
 
 
FY 2011
The Performance Stock Units earned for each Performance Period are based on
CMP's Total Shareholder Return (TSR) compared to the TSR of the companies
comprising the Russell 3000 Index.
 
2
[_______]
 
FY 2012
Benchmark
Ranking
Percentage of Performance
Stock Units Earned
3
[_______]
FY 2013
 
< 30th Percentile
30th Percentile (Threshold)
50th Percentile (Target)
70th Percentile (Maximum)
 
    0%
  50%
100%
150%
 
     
Benchmark and earned percentages will be interpolated on a straight line basis


 
 

--------------------------------------------------------------------------------